Citation Nr: 0632814	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  02-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for a back condition

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for a left leg disorder

5. Entitlement to service connection for hemorrhoids. 

6.  Entitlement to service connection for conjunctivitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to September 
2000. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the VA Regional 
Office (RO).  In that decision, the RO determined that the 
veteran was not entitled to service connection for allergies, 
conjunctivitis, hemorrhoids, right leg condition, left leg 
condition, or a back condition.  The Board notes that the 
veteran has submitted a January 2005 claim for service 
connection for anaphylaxis, also claimed as allergic reaction 
to fire ant bites.  This claim remains unadjudicated. 

The issue of service connection for conjunctivitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have an allergic or 
vasomotor rhinitis condition.

2.  The veteran's back condition first manifested more than 
one year after service, and is not related to service.

3.  The veteran's right leg condition first manifested more 
than one year after service, and is not related to service.

4.  The veteran's left leg condition first manifested more 
than one year after service, and is not related to service.
5.  The veteran's hemorrhoid condition was first manifested 
more than one year after service. 


CONCLUSIONS OF LAW

1.  A chronic allergy condition, including allergic or 
vasomotor rhinitis, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  The veteran's back condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  The veteran's right leg condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  The veteran's left leg condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

5.  A hemorrhoid condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Service-connection for back condition, right leg 
condition, left leg condition, and allergies

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

a.	Allergies

The veteran contends that she developed allergies during 
service.  In support of her claim, she reports currently 
taking antihistamine medication to control her symptoms.  
June 2000 service medical records reveal that the veteran 
sought treatment for a cough, itchy, watery eyes, and 
congestion.  In addition, while undergoing immunotherapy for 
an allergic reaction to fire ant bites, her treating 
physician noted seasonal allergic rhinitis. The veteran was 
also treated for an upper respiratory infection in June 2000.  
Private medical records submitted by the veteran reveal no 
complaints of or treatment for allergic rhinitis or any other 
allergy condition subsequent to her separation from service.  

The veteran underwent a VA nose and sinus examination in June 
2005.  She reported night-time congestion, colds, and 
generalized weakness.  However, on examination the veteran 
exhibited no symptoms of ear, nose, or throat allergies.  No 
diagnosis was reached.  The examiner's opinion was unchanged 
in December 2005 when he reviewed the veteran's claims file.  
Based upon the evidence of record, there is no support for 
the veteran's claim of a current chronic disability 
manifested by nose, sinus, or throat allergies.  The 
veteran's episode of seasonal allergic rhinitis during 
service was acute and transitory and has not manifested in a 
current condition affecting the ears, nose, or throat.  In 
the absence of evidence that the veteran suffers from a 
current disability, the preponderance of evidence is against 
the claim, the "benefit of the doubt rule" does not apply, 
and her claim for service connection for a chronic ear, nose, 
or throat allergy condition must be denied.




b.	Back condition 

The veteran contends that she injured her back during service 
while performing strenuous physical training exercises.  
Service medical records reveal no complaints of or treatment 
for a back condition. 

Subsequent to separation from service, the veteran began 
seeking private medical treatment in January 2003.  She 
complained of pain that originated in her lower back and 
radiated into her upper back and shoulders and down her legs.  
She was referred to physical therapy.  On examination, 
significant forward head kyphosis for her age was noted, as 
well as a slight decrease in lumbar lordosis.  In addition, 
she demonstrated decreased range of motion in the lumbar 
spine.  In April 2003, the veteran returned to her primary 
physician complaining of continued back pain.  He observed 
mild bilateral paraspinal tension.  Range of motion was 
within normal limits.  He concluded her low back pain was 
muscular in nature and prescribed medication.  

The veteran underwent a VA joints examination in July 2005.  
She complained of chronic right sided lower back pain 
affecting the lumbar area.  Her pain is precipitated by 
standing and walking.  On examination, tenderness was noted 
in the right lumbar paraspinal area.  No postural 
abnormalities were observed.  The veteran demonstrated 
forward flexion from 0 to 90 degrees, extension from 0 to 30 
degrees, and bilateral flexion and rotation was measured from 
0 to 30 degrees.  X-rays taken of the lumbosacral spine 
revealed normal structures.  The examiner diagnosed lower 
back pain syndrome.  In a November 2005 addendum to the 
veteran's spine examination, the examiner concluded that the 
veteran's lower back pain was not service connected.  

The sincerity of the veteran's belief that her back pain is 
related to service is not in question.  However, evidence 
does not support the veteran's claim that her current back 
condition was incurred during service.  The veteran did not 
complain of or seek treatment for a back condition during 
service.  Without evidence of service incurrence, and with 
competent medical evidence against service incurrence, the 
preponderance of the evidence is against the claim and 
service connection is denied. 

c.	Right and left leg conditions

The veteran contends that she developed right and left leg 
conditions during service as a result of strenuous exercises 
performed during physical training.  Service medical records 
are silent for complaints of or treatment for a condition 
affecting either the right or left leg.  January 2003 private 
medical records document her complaint of back pain that 
extends to her legs.  The veteran was referred to physical 
therapy; however, no specific diagnosis of a condition of 
either the right or left leg was made by her primary 
physician or her physical therapist.  

In July 2005, the veteran underwent a VA medical examination 
of both knees.  She complained of intermittent pain and lack 
of endurance.  On examination, the veteran demonstrated 0 to 
120 degrees range of motion bilaterally.  The examiner noted 
mild medial tenderness bilaterally, and mild swelling in the 
right knee.  X-rays of both knees were within normal limits.  
The examiner diagnosed bilateral patello-femoral syndrome.  
In a November 2005 addendum to the veteran's joints 
examination, the examiner concluded that the veteran's 
bilateral patello-femoral syndrome was not service connected.  

The sincerity of the veteran's belief that her right and left 
leg pain and weakness are related to service is not in 
question.  However, evidence does not support the veteran's 
claim that her current bilateral leg condition was incurred 
during service.  The veteran did not complain of or seek 
treatment for a condition affecting either leg during 
service.  Without evidence of service incurrence, and with 
competent medical evidence against service incurrence, the 
preponderance of the evidence is against the claim and 
service connection is denied. 

d.	Hemorrhoids

The veteran contends that she developed hemorrhoids during 
service.  Service medical records reveal no complaints of or 
treatment for hemorrhoids.  A pregnancy test was administered 
May 2, 2000, the day after service entry.  At that time she 
indicated she had taken suppositories, but the reason was not 
reported.  Private medical records subsequent to separation 
from service reveal no treatment for or complaints of 
hemorrhoids.  The veteran contends that she underwent either 
flexible sigmoidoscopy or colonoscopy in 2004, where internal 
hemorrhoids were observed; however, she has not submitted 
medical records substantiating this diagnosis. 

The veteran underwent a VA rectal examination in July 2005.  
The veteran complained of chronic constipation, and 
intermittent itching and bleeding.  She reported that she 
uses laxatives, fiber, and hydrocortisone cream to treat her 
symptoms.  On digital rectal examination, however, the 
examiner did not find evidence of external hemorrhoids or 
anal fissures.  The examiner was unable to reach a conclusion 
regarding the service connected origin of the veteran's 
claimed hemorrhoid condition, as there were no complaints of 
hemorrhoids during service. 

Based upon the evidence of record, for the purpose of this 
decision the Board will assume that the veteran has or has 
had internal hemorrhoids.  The veteran did not complain of or 
seek treatment for hemorrhoids during service.  Given the 
lack of medical evidence of hemorrhoids in svc or for some 
time thereafter, the preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
her claim for service connection for hemorrhoids must be 
denied.

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service connection in correspondence dated April 2001 by 
informing her of the evidence she was required to submit, 
including any evidence in her possession, and the evidence 
that the RO would obtain on her behalf.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of her claim, the RO obtained her service 
medical records, her VA treatment records, and provided the 
veteran several VA examinations in June and July 2005, as 
well as supplemental medical opinions in November and 
December 2005.  She has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating this claim. 


ORDER

1.  Entitlement to service connection for allergies is 
denied.

2.  Entitlement to service connection for a back condition is 
denied. 

3.  Entitlement to service connection for a right leg 
disorder is denied.

4.  Entitlement to service connection for a left leg disorder 
is denied. 

5.  Entitlement to service connection for hemorrhoids is 
denied. 


REMAND

Service medical records reveal the veteran sought treatment 
for irritated eyes in May 2000 and viral conjunctivitis was 
diagnosed.  She continued to complain of itchy, runny eyes in 
June 2000.  The veteran underwent a VA examination of her 
eyes in June 2005, where the VA examiner diagnosed allergic 
conjunctivitis.  In November 2005, after reviewing the 
veteran's claims file, the examiner concluded that he was 
unable to say whether the veteran's current allergic 
conjunctivitis condition was triggered by an event during 
service. 

The examiner's opinion statement is insufficient to determine 
service connection for allergic conjunctivitis, since he did 
not reach a conclusion regarding whether the veteran's 
current disability is or is not related to service.  In light 
of evidence submitted by the veteran indicating a current 
diagnosis of allergic conjunctivitis, and service medical 
records documenting treatment for viral conjunctivitis and 
itchy, watery eyes during service; VA has the duty to assist 
her in the development of her claim by providing her with a 
definitive opinion regarding whether a medical nexus exists 
between her current condition and the symptoms treated during 
service. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the issue of 
service connection for allergic conjunctivitis is REMANDED 
for the following development: 

1. The RO is requested to forward the 
veteran's claims folder to the examiner 
who conducted the June 2005 VA 
examination (or a suitable substitute if 
this individual is unavailable) for an 
addendum.  The examiner is requested to 
again review the claims folder.  The 
examiner must issue an opinion as to 
whether it is at least as likely as not 
(that is, probability of 50 percent or 
better) that the veteran's current 
allergic conjunctivitis is related to 
service.  The examiner must specifically 
address the veteran's in-service 
treatment for viral conjunctivitis in May 
2000 and her complaints of itchy, watery 
eyes in June 2000 in reaching a 
conclusion. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
must readjudicate the issue on appeal.  
If any benefits sought remain denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


